--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
 
EMPLOYMENT AGREEMENT
Stephen Spalding
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made to be effective as of the 12th
day of August, 2010 (“Starting Date”) between PAXTON ENERGY, INC., a Nevada
corporation (“Paxton”), and STEPHEN SPALDING (“Employee”).
 
For good and valuable consideration, the parties agree as follows:
 
1.      Hiring.  Paxton hereby hires and employs Employee, and Employee accepts
such hiring, as a full-time regular employee of Paxton and agrees to perform the
duties specified below on the terms and conditions hereafter described.
 
2.      Duties.  Employee agrees, to the extent of the time commitment set forth
below, to devote Employee’s undivided attention to the performance of the
following services to Paxton:
 
A.           Employee shall be a full-time regular employee and shall devote at
least eighty percent (80%) of each work week of 40 hours per week on behalf of
Paxton. Paxton acknowledges that Employee serves as an officer, director, and
consultant to other companies and teaches various business classes (“Outside
Activities”).  Employee may spend time involved with such “Outside Activities”
provided he does so in a way to fit into the time requirements of tasks to be
performed for Paxton and does so without interference with Employee’s
responsibilities and duties to Paxton.  Employee agrees to disclose to the board
of directors upon request and from time to time the nature and complete details
of all of his Outside Activities.
 
B.           Employee shall act initially as and shall have the title of Chief
Financial Officer of Paxton.  Employee shall perform the variety of tasks within
the scope of Employee’s title, including those described in the Bylaws of
Paxton, and shall have the responsibility, subject to the direction of the chief
executive officer, to oversee financial affairs of Paxton, including regulatory,
SEC and SOX compliance, shall assist in the preparation and implementation of
Paxton’s business plan and budget, and shall carry out duties and
responsibilities customarily associated with the position of Chief Financial
Officer.  Employee shall interface with other officers, employees, accountants,
and consultants of Paxton regarding the implementation of the various
initiatives undertaken by Paxton.
 
C.           Employee shall comply with Paxton’s written policies set out in
Paxton’s Employee Handbook and Paxton’s Code of Ethics.  Employee acknowledges
that such policies, from time to time, may be changed subject to giving notice
to Employee.
 
D.           Although the principal office of Paxton is located in Carson City,
Nevada, Paxton’s main business activities are located in Kentucky, New Mexico,
and other states; thus Employee may work remotely from the principal office.
 
E.           Employee shall account for any and all property of Paxton that may
come into Employee's possession in the course of the employment, and at the
termination, Employee agrees to turn in and settle for all such property.
 
F.           Employee hereby grants to Paxton the right to use Employee’s name,
picture, and curriculum vitae in connection with any brochures, web sites, slide
presentations, offering memoranda, and other materials describing Paxton and
Employee as part of the management team.
 
G.           Paxton, by action of the board of directors, reserves the right to
change, either by increasing or decreasing, the duties of Employee and to
designate other duties and responsibilities of Employee within the general scope
of the foregoing.

 
Exhibit 10.26 - Page 1 of 5

--------------------------------------------------------------------------------

 
 
3.    Term and Termination.
 
A.      The term of this employment agreement (the “Term”) shall commence on
August 12, 2010 and shall continue on a calendar month to month basis
thereafter, subject to termination under the provisions set forth below. The
parties acknowledge that this relationship is “at will,” which means that either
party can terminate the relationship with or without cause at any time upon
notice to the other party.  No oral or written modifications, express or
implied, may alter or vary the terms of this “at will” employment unless
specifically documented by a written agreement signed by Employee and by the CEO
of Paxton.  Any representations to the contrary, express or implied, written or
oral, are hereby disclaimed.
 
B.      Either Employee or Paxton may terminate this agreement and the “at will”
employment relationship for any or no reason by giving the other party written
notice of termination.
 
4.      Compensation.  A. Paxton shall pay Employee for the services rendered
hereunder during the Term a Base Salary of Ten Thousand Dollars and 00/100
($10,000.00) per month for Employee’s commitment to Paxton (“Base Salary”).  The
Base Salary shall be payable as current salary in two semimonthly installments
for work performed from the 1st to the 15th day and from the 16th day to the
last day of each calendar month.  If the Term begins on a day other than the 1st
or ends on a day other than the last day of a month, Base Salary for such month
shall be prorated based on the number of days of the Term in such month.
Employee acknowledges that Paxton is in the process of raising capital in order
to carry out the business plan currently in effect.  In the event Paxton is
unable to obtain sufficient funding in order to pay the Base Salary during the
initial months of the Term of this agreement, Employee agrees that the Base
Salary for such months may be accrued and shall be paid to Employee over a
period as soon as practical, but in no event later than December  15, 2010.
 
B.      Paxton has adopted a stock option plan entitled the Paxton, Inc. 2010
Stock Option Plan (the “Option Plan”).  Grants of options are made by the board
of directors or by an administrative committee contemplated under the Option
Plan.  In addition to Compensation payable in cash, Paxton shall recommend to
the administrative committee that Employee be granted the right to purchase up
to three million (3,000,000) shares of the Paxton’s common stock at a price to
be designated by the committee  or by the board of directors on the date of
grant.  The grant will be subject to the terms of the Option Plan and the stock
option agreement granting the option and shall vest as follows: one-third of the
option shares granted shall vest on the six (6) month anniversary following the
date of commencement of employment and the remaining option shares vest on a
monthly basis over the following twenty-four (24) months.
 
C.      Paxton’s payroll, fringe benefits other than the Option Plan, and human
resource management services are expected to be provided through a professional
employer organization (“POE”).  Under Paxton’s arrangement with the POE, and to
take advantage of the POE’s benefit package, Employee’s employer of record for
purposes of payroll, fringe benefits, and human resource matters may be the POE;
however, the board of directors of Paxton or a Compensation Committee
established by the board shall be responsible for overseeing Employee’s work and
reviewing Employee’s performance.  Employee will execute forms and agreements
provided by the POE to accomplish these purposes and to gain access to the POE’s
website for Paxton.
 
D.      Employee shall be entitled to the fringe benefits provided by Paxton to
its regular employees, such as paid vacation time, sick leave, and medical and
dental insurance on the terms and as described in the Employee Handbook and in
the Paxton dedicated POE website and on-line self-service portal. No
representation is made whether any of these fringe benefits will continue to be
offered on the same basis.  Benefits may be changed from time to time by Paxton,
provided changes apply uniformly to all regular employees.
 
E.      Paxton’s board of directors or a Compensation Committee appointed by the
board of directors shall review Employee’s Base Salary, his Incentive
Compensation, and other benefits not less frequently than every twelve
months.  Following such review, the board or the Compensation Committee may in
its discretion increase (but shall not be required to increase) Employee’s Base
Salary, Incentive Compensation, and other benefits, but may not decrease
Employee’s Base Salary and Incentive Compensation during the time he serves as
Chief Financial Officer.  The amount of such adjustment shall be effective upon
the execution of either a written amendment to this Agreement or a Paxton, Inc.
Payroll Data Change form.  As a salaried exempt employee, Employee will not be
entitled to additional compensation for any over-time additional hours worked to
complete assignments or work when reasonably required by business needs.

 
Exhibit 10.26 - Page 2 of 5

--------------------------------------------------------------------------------

 
 
F.      Employee acknowledges and agrees that: (i) payments made to Employee
pursuant to Employee’s employment by the Paxton shall be subject to withholding
of applicable taxes; (ii) Employee shall be obligated to report as income all
compensation received by Employee pursuant to this Agreement; and (iii) Employee
shall pay all applicable taxes due on such compensation in the case of
under-withholding by the Paxton.
 
G.      Paxton shall reimburse Employee for all reasonable, authorized expenses
incurred in furtherance of, or in connection with, Employee’s performance of the
Services, in accordance with the Paxton's expense reimbursement policies as in
effect from time to time.
 
5.  Indemnification.  A. To the maximum extent permitted by law and its Bylaws,
Paxton agrees to indemnify and hold Employee harmless for any acts or decisions
made in good faith while performing services for Paxton. To the same extent,
Paxton will pay, and subject to any legal limitations, advance all expenses,
including reasonable attorney fees and costs of settlements, actually and
necessarily incurred by Employee in connection with the defense of any action,
suit, or proceeding and in connection with any appeal, which has been brought
against Employee by reason of his service as an officer or agent of Paxton.
 
B. Paxton shall obtain and maintain directors’ and officers’ liability insurance
in a limit of at least $5.0 million and employment practices liability covering
Employee.  Employee shall be entitled to the protection of any such insurance
policies against all costs, charges, and expenses in connection with any action,
suit, or proceeding to which Employee may be made a party by reason of his
affiliation with Company
 
6.      Notices.  Any and all notices or other communications required or
permitted by this Agreement or by law to be served on or given to a party hereto
by the other party shall be deemed given: (i) when personally delivered; (ii)
one (1) business day after timely delivery to Federal Express, United Parcel
Service or other courier for overnight delivery, charges prepaid; (iii) at the
earlier of its receipt or five days after deposit in a regularly-maintained
receptacle for the deposit of the United States mail, first-class postage
prepaid, addressed as described below; or (iv) using the electronic mail
addresses set forth on the signature page or assigned by Paxton to employee,
upon confirmation that the notice has been transmitted successfully to the
receiving party’s electronic mail address, subject to the limitations set forth
in any other applicable statute. In the event of any conflict between the
mailing address or the electronic mail addresses set forth below and those in
the books and records of Paxton, copies of the notices and communications shall
be sent all such addresses and numbers. Either party may change any such address
or electronic mail address for notice purposes by a notice given in this manner.
 
 7.      Assignment.   This Agreement shall not be terminated as a result of
Paxton’s voluntary or involuntary dissolution or any merger in which Paxton is
not the surviving or resulting corporation, or any transfer of all or
substantially all of Paxton’s assets.  In the event of any such merger or
transfer of assets, the provisions of this agreement shall be binding on and
shall inure to the benefit of the parties and their respective legal
representatives, successors, and assigns.  Employee acknowledges that this is an
agreement for Employee’s personal services and agrees that Employee shall
perform them individually and may not assign his rights nor transfer his
obligations under this Agreement to any other party.

 
Exhibit 10.26 - Page 3 of 5

--------------------------------------------------------------------------------

 
 
8      Dispute Resolution - Mandatory Mediation and Arbitration as EXCLUSIVE
Remedies.
 
A. The parties agree that all claims, disputes, or controversies arising out of
or relating to this Agreement, negotiations related thereto, performance during
the Term, and/or matters relating to the cessation of the relationship with
Paxton shall be resolved and determined exclusively under the mandatory
mediation and arbitration procedures described below.  By way of example only,
such claims include claims under U.S. federal, state, and local statutory or
common law, such as the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, including the amendments of the Civil
Rights Act of 1991, the Americans with Disabilities Act, the law and regulations
regarding employment, the law of contract and the law of torts.
 
B.  Before filing for mandatory and binding arbitration with respect to any
dispute, controversy, or claim arising out of or relating to this Agreement, the
parties shall be obligated first to seek by good faith efforts to resolve such
matter by mediation. As a condition precedent to filing for mandatory
arbitration, a Notice of Claim shall be sent to the other party. The Notice of
Claim shall specify the nature of the dispute, controversy, and claims and shall
include the name of a proposed independent third party mediator or organization
of mediators who shall be located in Reno, Nevada or other place designated in
the notice or agreed to by the parties.  The party receiving the Notice of Claim
shall within fifteen days thereafter either consent to mediate the matter in
front of the mediator or organization of mediators so proposed or suggest an
alternative mediator or organization of mediators likewise so located.  The
parties shall undertake good faith efforts for a period of thirty days
thereafter to appoint a mediator and submit the dispute, controversy, and claims
to mediation.
 
C.  If the mediation attempt is not successful, either party thereafter shall be
entitled to seek binding arbitration.  The parties by mutual consent may elect
to have the mediator act as the neutral arbitrator to render mandatory and
binding decision.  If either party objects to having the mediator act as the
binding arbitrator, the dispute shall be referred to the American Arbitration
Association (“AAA”) for appointment of a neutral arbitrator for a mandatory
final and binding determination pursuant to the Commercial Rules (the “Rules”)
of the AAA.  Such arbitration shall be administered by the AAA and shall be held
in the place agreed upon by the parties or designated by AAA.  Binding
arbitration shall be initiated by a written request for arbitration delivered by
one party to the other party and to the AAA.  A neutral arbitrator will be
selected in accordance with the Rules.  Pending the hearing, the parties shall
be entitled to undertake discovery proceedings, including the taking of
depositions.  Promptly following the closing of the hearing, a final decision
will be made concerning the disputed matter, which decision and the basis
therefor will be in writing and delivered to the parties.  The final decision of
the arbitrator will be binding on the parties and enforceable in any court of
law having jurisdiction thereof.  Pending final decision of the disputed matter,
the parties will continue diligently to observe and perform the terms of this
Agreement.  In such arbitration, (i) Paxton will bear the costs of arbitration,
including the costs of the arbitrator and AAA fees; (ii) the prevailing party
will be entitled to any statutory, contractual, or other recovery to which the
party would be entitled in a court of law; and (iii) all matters regarding
enforcement and interpretation hereof shall be governed by the laws of the State
of Nevada without regard to its choice of law principles.
 
D. The parties acknowledge that a breach of certain provisions of this
Agreement may result in irreparable harm to a party, the nature and extent of
which may be difficult to measure in damages, and for which damages will not be
an adequate remedy.  The parties therefore agree that, in addition to any other
right or remedy which a party may have for a breach thereof, an arbitrator may
order an injunction or other equitable relief and such order may be enforced by
an appropriate court.
 
E.  On any action for the breach of this Agreement, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs.

 
Exhibit 10.26 - Page 4 of 5

--------------------------------------------------------------------------------

 
 
THE PARTIES HAVE READ AND UNDERSTAND THAT THIS SECTION SETS OUT MANDATORY
MEDIATION AND ARBITRATION PROCEDURES TO RESOLVE ALL DISPUTES HEREUNDER.  BY
SIGNING THIS AGREEMENT, EACH PARTY AGREES, TO THE EXTENT PERMITTED BY LAW, TO
SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION THEREOF, TO BINDING ARBITRATION AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EACH PARTY’S RIGHT TO A JURY TRIAL.


 
/s/ SS
/s/ CV
 SO ACKNOWLEDGED AND AGREED:
____________________
____________________
 
Employee’s Initials
Initials of Paxton’s Agent

 
9.      Amendments.   This Agreement may be amended at any time, but any
amendment must be in writing and signed by both parties.
 
10.    Counsel Input.  The parties acknowledge that each of them and their
counsel have reviewed or have had an opportunity to review and revise this
Agreement. Employee acknowledges that Employee had sufficient time to review,
and has carefully reviewed and fully understands, all the provisions of this
Agreement and is knowingly and voluntarily entering into this Agreement. The
parties agree that the rule to the effect that any ambiguities shall be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
 
11.    No Waiver.  The failure of either party to insist on strict compliance
with any of the terms, covenants, or conditions of this Agreement by the other
party shall not be deemed a waiver of that term, covenant, or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.
 
12.    Severability.  If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated.  If any such
court shall decline to enforce any provision of this Agreement, such provisions
shall nevertheless be enforced to the greatest extent such court shall deem
lawful.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date set forth herein.
 
EMPLOYEE:
PAXTON:
 
Paxton, Inc.
 
a Nevada corporation
/s/ Stephen Spalding
/s/ Charles Volk
________________________________
By:  _________________
 
Its:  Chairman/CEO              



ADDRESS AND EMAIL ADDRESS:


Employee:
Stephen Spalding
Paxton:
Paxton, Inc.  Attention:  President
 
905 Ventura Way
 
P.O. Box 1148
 
Mill Valley, CA 94941
 
Zephyr Cove, NV 89448-1148
   
Delivery:
295 Highway 50, Suite 2
     
Stateline, NV 89449
     
jimb@paxenergyinc.com

 
 
Exhibit 10.26 - Page 5 of 5

--------------------------------------------------------------------------------